           Case 7:20-cv-02255-PMH Document 57 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SYLVIA PANETTA,

                                   Plaintiff,
                                                                         ORDER
                       -against-

 JOSEPH CASSEL, et al.,
                                                                     20-CV-02255 (PMH)
                                   Defendants.

PHILIP M. HALPERN, United States District Judge:

         Pursuant to this Court’s May 18, 2020 Amended Order of Service, Plaintiff Sylvia Panetta

(“Plaintiff”), who appears pro se, was directed “to show cause, by declaration, within thirty days,

why” specific claims “should not be dismissed as time-barred.” (Doc. 7 at 14). After being granted

extensions of time within which to respond, Plaintiff filed her response on August 31, 2020 and it

was supplemented thereafter with a letter filed on September 18, 2020. (Docs. 51, 53).

         Defendants are directed to file and serve a response to Plaintiff’s August 31, 2020 and

September 18, 2020 filings (Docs. 51, 53) on or before September 30, 2020.

         Defendants are directed to serve a copy of this Order on Plaintiff.



                                                   SO ORDERED:

Dated:     New York, New York
           September 21, 2020

                                                  PHILIP M. HALPERN
                                                  United States District Judge
